Citation Nr: 1044737	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-06 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) prior to October 31, 2008.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
since October 31, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse.




ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.
 
This matter is on appeal from an April 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge 
in July 2008.  A transcript of the hearing is of record.

This case was remanded by the Board in August 2009 and October 
2008 for further development and is now ready for disposition.


FINDINGS OF FACT

1.  Prior to October 31, 2008, the Veteran's PTSD has been 
characterized by symptoms include irritability, restlessness, 
thoughts of suicide, depression and nightmares; however, it was 
not manifested by occupational and social impairment, with 
deficiencies in most areas, nor did he display symptoms of 
obsessional rituals which interfere with routine activities, 
intermittent illogical, obscure or irrelevant speech, near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively, impaired impulse 
control, spatial disorientation, and negligent personal 
appearance and hygiene.

2.  Since October 31, 2008, the Veteran's service-connected PTSD 
has been characterized by irritability, nightmares, periods of 
depression and some hallucinations; however, it does not result 
in total impairment in occupational and social functioning, nor 
has he displayed symptoms of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, and 
memory loss for names of close relatives, own occupation, or own 
name.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent prior to 
October 31, 2008 for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  The criteria for a rating in excess of 70 percent PTSD since 
October 31, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.7, 4.130, DC 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the Veteran's PTSD claims arise from his disagreement with 
the initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted, the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  

The Veteran was provided with VA examinations relating to his 
psychiatric disability in June 2007 and March 2009.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's PTSD since the March 2009 
VA examination.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  
The Board finds the above VA examination reports to be thorough 
and adequate upon which to base a decision with regard to the 
Veteran's claim.  The VA examiners personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate the 
Veteran's disability under the applicable rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations with respect to the issue on 
appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Regarding the procurement of pertinent records, this case was 
twice remanded by the Board for further development.  First, in 
its October 2008 remand, the Board instructed the AOJ to obtain 
all available VA outpatient medical records since April 2008 and 
to schedule the Veteran for a new VA psychiatric evaluation.  In 
its second remand in August 2009, the Board required the AOJ to 
acquire any records submitted in conjunction with a request for 
benefits with the Social Security Administration (SSA).  

The Board is satisfied there was substantial compliance with 
these remands.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  First, per the 
Board's direction, VA outpatient treatment records since April 
2008 have been acquired.  The Veteran also underwent a new VA 
psychiatric examination in March 2009 which, as stated above, the 
Board determines to be adequate for adjudication purposes.  

Moreover, the RO contacted the SSA in September 2009, requesting 
any records in its custody.  After the SSA responded that it had 
no records in its possession, the RO made a formal determination 
that such records were not available.  The Veteran was advised of 
the same in a September 2010 supplemental statement of the case.  
Thus, even though the records were not acquired, the Board is 
satisfied that the RO made a diligent attempt to acquire them.  

After the completion of the required development, the RO 
readjudicated the issues on appeal, and sent supplemental 
statements of the case to the Veteran in May 2009 and September 
2010.  Accordingly, the Board finds that the Board's October 2008 
and August 2009 remand directives were substantially complied 
with and, thus, there is no Stegall violation in this case.

Finally, the Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the 
U.S. Court of Appeals for Veterans Claims recently held that 38 
C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer 
or Veterans Law Judge who chairs a hearing to fulfill two duties:  
(1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the July 2008 hearing, the undersigned Veterans Law 
Judge identified the issue on appeal.  See Hearing Transcript 
(T.) at p. 2.  Also, information was solicited regarding the 
specific symptoms the Veteran experiences as a result of his PTSD 
such as how it affects his employment (T. at 9), and his social 
functioning (T. at 12).  Therefore, not only was the issue 
"explained . . . in terms of the scope of the claim for 
benefits," but "the outstanding issues material to 
substantiating the claim" were also fully explained.  See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence (the development required in the 
Board's remand directives notwithstanding) that might be 
available that had not been submitted.  As such, the Board finds 
that, consistent with Bryant, the undersigned Veterans Law Judge 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board may proceed to adjudicate the claims based on the 
current record.

In conclusion, the Board determines that no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Entitlement to an Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of claim 
to see if the evidence warrants the assignment of different 
ratings for different periods of time during these claims a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Finally, the Court of Appeals for Veterans Claims has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  
With respect to the issue on appeal, the RO increased the 
Veteran's disability rating from 50 to 70 percent, but did not 
grant a 100 percent disability rating.  Since the RO granted only 
a portion of the Veteran's increased rating claim, his appeals 
properly remain before the Board for review.

Prior to October 31, 2008

Prior to October 31, 2008, the Veteran had a 50 percent 
disability rating for his service-connected PTSD.  In order to be 
entitled to the next-higher 70 percent rating, the evidence must 
show an "inability" to establish and maintain effective 
relationships due to such symptoms as:
*	suicidal ideation; 
*	obsessional rituals which interfere with routine 
activities; 
*	speech intermittently illogical, obscure, or irrelevant; 
*	near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
*	impaired impulse control (such as unprovoked irritability 
with periods of violence); 
*	spatial disorientation; 
*	neglect of personal appearance and hygiene; 
*	difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and 
*	inability to establish and maintain effective 
relationships.
See 38 C.F.R. § 4.130, DC 9411.

In this case, a 70 percent disability rating is not warranted 
prior to October 31, 2008.  First, suicidal ideation as not shown 
prior to this date.  Specifically, during outpatient mental 
health observations in November 2005, as well as in January and 
July 2006, he denied any suicidal or homicidal ideation.  
Moreover, at his VA examination in June 2007, he again denied 
suicidal or homicidal ideation.  Finally, he denied suicidal 
ideation at a mental health note in August 2008.  Therefore, 
suicidal ideation was not shown prior to October 31, 2008.

Next, the Veteran has not displayed obsessional rituals that 
interfere with routine activities, nor has he displayed 
illogical, obscure or irrelevant speech.  Specifically, at a 
mental health evaluation in November 2005, he stated his 
preference to avoid crowds and was hypervigilant, but he did not 
indicate that he restricts his activities.  Additionally, his 
speech was goal driven and relevant.  While his affect was seen 
as flat at a second November 2005 evaluation, his affect was 
normal on all other occasions throughout the this time period.  

At his VA examination in June 2007, his affect was again 
appropriate, and his speech was spontaneous.  Additionally, he 
did not exhibit any remarkable psychomotor disorders, and any 
obsessive or ritualistic behavior was specifically not observed.  
Finally, in psychiatric evaluations in June and August 2008, his 
affect was again appropriate, and his speech was again logical, 
goal-directed and relevant.  Thus, obsessional rituals or 
abnormal speech patterns have not been shown.  

Next, the evidence indicates that the Veteran experiences 
periodic hallucinations, nightmares, difficulty sleeping, and 
some occasional paranoia.  However, it does not appear that these 
episodes have resulted in impaired impulse control or to any 
spatial disorientation.  Specifically, at his November 2005 
evaluation, he noted having no patience and feeling irritable, 
but was observed to be oriented, he denied any delusions or 
hallucinations, and his insight and judgment were deemed fair.  

Similarly, in mental health evaluations in January, March and 
April 2006, he appeared oriented with fair concentration.  
Moreover, his memory, insight and judgment were adequate.

Additionally, at his VA examination in June 2007, the Veteran's 
attention was intact, and his thought processes and content were 
unremarkable.  There was no evidence of a history of panic 
attacks, nor was there any inappropriate behavior.  Finally, he 
denied experiencing hallucinations, his thinking was normal and 
he maintained good impulse control.  

While the Veteran mentioned experiencing auditory hallucinations 
and some paranoia at mental health evaluations in April and June 
2008, hallucinations and delusions were not observed at a follow-
up evaluation in August 2008.  Moreover, at that time, his 
attention and concentration were fair and there was no indication 
of abnormal impulse control.  

In addition to the lack of evidence indicating impaired impulse 
control or spatial disorientation, the evidence also indicates 
that the Veteran has little difficulty maintaining his personal 
hygiene.  Specifically, at his VA examination in June 2007, he 
was observed to be casually dressed and did not indicate an 
inability to maintain his hygiene.  Similar observations were 
made in April and August 2008, where he was seen as neatly 
groomed on both occasions.  

Finally, while the Veteran's symptoms appear to involve 
difficulty in adapting to stressful circumstances and interacting 
with others, the evidence does not indicate that these symptoms 
are so severe as to warrant an increased disability rating.  
Specifically, the Veteran is retired from his employment as a 
construction superintendent, but this was due to both age and his 
physical limitations, not his PTSD.  Moreover, while he has been 
married 4 times in the past, he has not alleged any substantial 
difficulties in relation to his current spouse.  

Additionally, while he mentioned at his June 2007 VA examination 
that he has few friends, he appears to keep a circle of 6 to 10 
friends which whom he enjoys interacting.  He also likes riding 
motorcycles and keeps a pet.  At the time of the examination, the 
VA examiner concluded that there was no total occupational or 
social impairment, and that the Veteran's symptoms do not result 
in deficiencies in judgment, thinking, family relationships and 
work.  Indeed, at its worse, the examiner concluded that the 
Veteran's PTSD symptoms were transient or mild and would only 
decrease work efficiency.  

Overall, the Board has considered the Veteran's symptoms, but 
concludes that they do not indicate the inability to establish 
and maintain effective relationships.  While there are some 
symptoms related to nightmares and hallucinations, he appears to 
keep a family with whom he interacts regularly, and also appears 
to maintain a circle of friends.  Therefore, an increased rating 
is not warranted on these bases.  

The Board has also considered the Veteran's Global Assessment of 
Functioning (GAF) score.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

In this case, the Veteran's GAF scores vary relatively widely 
from 65 (at his VA examination in June 2007) down to 40 (during a 
mental health note in April 2008).  Of additional note, his GAF 
was 45 in August 2008, and 50 at a number of mental health 
evaluations in 2006.  

A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job), 
while a GAF of 51-60 reflects "moderate" symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
"moderate" difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  By comparison, scores ranging from 61-70 reflect some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

In this case, the Board finds that the moderate symptoms 
described in the DSM-IV in connection with a GAF scores in the 
51-60 range most nearly equate with the Veteran's overall level 
of disability, with no more than an occasional decrease in work 
efficiency and intermittent inability to perform tasks.  To that 
end, his PTSD symptoms are not consistent with a disturbance of 
speech, difficulty understanding complex commands, impaired long-
term memory, or impaired judgment or abstract thinking.  
Moreover, the Board also determines that symptoms related to a 
GAF in the 51-60 range are not consistent with the symptoms 
necessary to warrant a rating in excess of 50 percent. 

In conclusion, while the evidence shows some evidence of 
irritability and hallucinations, a rating in excess of 50 percent 
is not warranted prior to October 31, 2008.  Significantly, as 
noted above, the criteria for a 70 percent rating, i.e. suicidal 
ideation, obsessional rituals, intermittently illogical, obscure 
or irrelevant speech, near continuous panic, impaired impulse 
control, neglect of hygiene or spatial disorientation have not 
been shown.  Emphasis has been placed on the fact that the Board 
has not required the presence of a specified quantity of symptoms 
in the rating schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).   Rather, in 
consideration of the evidence in its entirety, the Board finds 
that the symptoms of the Veteran's more nearly approximated the 
criteria for a 50 percent rating.  38 C.F.R. § 4.7.  However, the 
fact that the July 2007 examiner concluded that the symptoms of 
the Veteran's were essentially "mild" weighs heavily against 
his claim for an increased rating.

Since October 31, 2008

In a May 2009 rating decision, the RO increased the Veteran's 
disability rating for PTSD from 50 to 70 percent, effective 
October 31, 2008.  Accordingly, the Board must consider whether 
the Veteran is warranted to a rating greater than 70 percent from 
this date.  

In order to be assigned the next-higher 100 percent disability 
rating for PTSD, the evidence must show total occupational and 
social impairment, due to such symptoms as: 
*	gross impairment in thought processes or communication; 
*	persistent delusions or hallucinations; 
*	grossly inappropriate behavior; 
*	persistent danger of hurting self or others; 
*	intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
*	disorientation to time or place; and 
*	memory loss for names of close relatives, own occupation, 
or own name. 
See 38 C.F.R. § 4.130, DC 9411.

However, a rating in excess of 70 percent is not warranted, based 
on the evidence since October 31, 2008.  First, while the Veteran 
experiences some auditory hallucinations, they do not appear 
persistent, and the evidence does not indicate the presence of 
impaired thought processes or communication.  

Specifically, in October 2008, the Veteran stated that he had 
frequent nightmares and hears mumbling voices.  However, at his 
VA examination in March 2009, there were no hallucinations or 
delusions observed.  Moreover, while he mentioned the existence 
of auditory hallucinations in July 2009 and September 2010, he 
did not mention hallucinations in evaluations in April 2009 or 
June 2010.  Thus, the auditory hallucinations do not appear to be 
persistent.  

Additionally, the evidence routinely indicated normal thought 
processes and communication.  Specifically, in October 2008, his 
memory was intact and, in December 2008, his insight and judgment 
were fair.  On both occasions, his affect was appropriate.  
Moreover, at his VA examination in March 2009, while his affect 
was restricted and his recent memory was mildly impaired, his 
thought content was unremarkable.  Next, at evaluations in April 
and July 2009, his insight and judgment were both fair and his 
affect appropriate.  At evaluations in June and September 2010, 
his speech, memory and thought processes were normal.  

Next, the evidence does not indicate the presence of grossly 
inappropriate behavior, or is a persistent danger of hurting 
himself or others.  Specifically, the Veteran has mentioned that 
he startles easily and prefers isolation.  However, at his VA 
examination in March 2009, no inappropriate or ritualistic 
behavior was observed.  Moreover, in July 2009 he again indicated 
irritability, but no grossly inappropriate behavior was observed.   

Additionally, the Veteran also denied suicidal or homicidal 
ideation at his mental health evaluation in October 2008.  While 
he admitted to some suicidal thoughts at his March 2009 VA 
examination, he did not indicate any intent.  He also denied 
suicidal or homicidal ideation at mental health evaluations 
throughout 2009 and part of 2010.  Although he did admit to some 
suicidal ideation in September 2010, he has never actually 
attempted suicide.  Therefore, the evidence does not indicate 
that the Veteran exhibits grossly inappropriate behavior or is a 
persistent danger to himself.  


The evidence also does not indicate the inability to perform 
daily activities.  Specifically, although he stated in October 
2008 that he prefers to be isolated, he mentioned at his March 
2009 VA examination that he has been married for 9 years and that 
he has a good relationship with his wife and children.  He also 
mentioned that he enjoyed cycling and dancing before his physical 
disabilities limited these activities.  Moreover, the examiner 
also concluded that there was not total occupational and/or 
social impairment.  

Next, in October 2008 and at his VA examination in March 2009, he 
appeared neatly groomed and clean.  He was also observed to be 
clean and neatly groomed at evaluations in July 2009 and 
September 2010.  Therefore, the evidence does not indicate the 
inability to perform activities of daily living.  

Finally, the evidence does not indicate disorientation to time or 
place, nor does it indicate memory loss.  Specifically, at his 
October 2008 evaluation, his memory was seen as intact and he 
exhibited normal attention and concentration.  Next, at his VA 
examination in March 2009, his attention and orientation were 
again normal.  Although his recent memory was mildly impaired, 
the evidence did not indicate memory loss to the point where he 
could not remember things such as his own name.  

Moreover, at his evaluations in April and July 2009, he was 
oriented and his attention and concentration were both fair.  
Additionally, at evaluations in June and September 2010, his 
memory was observed to be intact and his attention and 
concentration were both observed to be fair.  

Thus, overall, the Veteran's symptoms include some hallucinations 
and paranoia, but these symptoms do not rise to the level of 
significant impairment necessary to warrant a total disability 
evaluation for PTSD.  Therefore, an increased rating is not 
warranted on these bases.  

As was done previously, the Board has also considered the 
Veteran's GAF score on his disability rating.  In this case, his 
GAF scores have been in the range of 35 (in July 2009) to 50 (at 
his VA examination in March 2009).  As noted above, a GAF Scale 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  In 
comparison, a GAF score of 31 to 40 indicates that the examinee 
has some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed person 
avoid friends, neglects family, and is unable to work).  
Diagnostic and Statistical Manual for Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM- IV).

Despite the seriousness of the symptoms associated with low GAF 
scores, a higher rating is not justified on this basis.  
Specifically, the objective evidence does not actually indicate 
symptoms commensurate with his assigned GAF score of 35, such as 
illogical speech or major impairment in family relations, 
judgment, thinking or mood.  Instead, the Board finds that the 
symptoms noted by medical examiners are consistent with the 
moderate symptoms affiliated with a GAF score of 41-50.  The 
symptoms related to such a GAF do not reflect the need for a 100 
percent disability rating.  Indeed, the Board places significant 
import on the VA examiner's finding that the symptoms of the 
Veteran's PTSD  did not result in total occupational and social 
impairment. 

Therefore, based on the evidence contained in the record, the 
Board determines that the criteria for a rating in excess of 70 
percent since October 31, 2008 have not been met.

With regard to these claims, the Board has also considered the 
Veteran's statements and testimony that his disability is worse 
than the ratings he currently receives.  In rendering a decision 
on appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of his PTSD 
according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's PTSD has been provided by the medical 
personnel who have examined him during the current appeal and who 
have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Veteran has been retired since approximately 
2004 due to his age and extensive physical limitations.  
Moreover, the Board concludes that rating criteria reasonably 
describes his disability level and symptomatology, and provide 
for higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  

Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  

Finally, although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable due to his PTSD.  Again, the Veteran has repeatedly 
indicated that he retired based on longevity and physical 
disability.  Therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to a 
service-connected disability has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is denied.






(CONTINUED NEXT PAGE)

ORDER


A rating in excess of 50 percent for PTSD prior to October 31, 
2008 is denied.

A rating in excess of 70 percent for PTSD since October 31, 2008 
is denied.





______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


